Fourth Court of Appeals
                                San Antonio, Texas
                                      January 22, 2014

                                    No. 04-13-00811-CR

                                    Joseph GARCIA III,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8879
                    The Honorable Angus K. McGinty, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on January 22, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk